Title: From Thomas Jefferson to James Wood, 14 July 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond July 14. 1780.

I inclose you a remission of the sentence against La Brune, also a letter to the Commissioners for carrying into execution the provision law in Albemarle directing them to send to the barracks their salt meats also. This with others to the six circumjacent counties of Amherst, Buckingham, Fluvanna, Louisa, Orange and Culpeper had been made out before the receipt of yours. The others are sent by other conveyances. Nothing having been yet sent to us from the assembly for extending the power of the Commissioners to live stock, we are unable to give directions on that head. Your waggons may still continue to come here for salted beef. I understand the assembly are passing a bill to supply the treasury with money to a certain extent by emission. We shall immediately (as soon as it can be struck) send a supply to your post to pay off the two regiments and to relieve the Quartermaster and Commissary as far as we can.
I am Sir Your very humble servt.,

Th: Jefferson

